 564309 NLRB No. 88DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The request for review asserts that the Regional Director erredin finding that the petitioned-for skilled maintenance unit is an ap-
propriate unit for bargaining at the psychiatric hospital operated by
the Employer. To avoid any perceived confusion and to reaffirm our
prior decisions, we emphasize, in denying review of the Regional
Director's unit finding, that the Regional Director correctly appliedthe principles of Park Manor Care Center, 305 NLRB 872 (1991),which set forth general principles applicable to unit determinations
for all health care facilities, including nonacute care psychiatric hos-
pitals, which are not covered by the Board's Final Rule on Collec-
tive-Bargaining Units in the Health Care Industry, 284 NLRB 1580
(1989). See Lifeline Mobile Medics, 308 NLRB 1068 (1992); Child'sHospital, 307 NLRB 90, 92 fn. 16 (1992).In view of the Board's denial of the Employer's request for re-view, it is unnecessary to rule on the Petitioner's motion to reopen
the record. Also, in denying review the Board does not pass on the
Regional Director's discussion of the regional determination in
Brattleboro Retreat, Case 1±RC±19742 (Mar. 26, 1992), in which arequest for review presently is pending before the Board.McLean Hospital Corporation and InternationalUnion of Operating Engineers, Local 877,
AFL±CIO, Petitioner. Case 31±RC±19749November 27, 1992ORDER DENYING REVIEWBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHThe National Labor Relations Board has delegatedits authority in this proceeding to a three-memberpanel, which has considered the Employer's request for
review of the Regional Director's Decision and Direc-
tion of Election (the relevant portions of which are at-
tached), as well as the Petitioner's opposition brief.The request for review is denied, as it raises no sub-stantial issues warranting review.1APPENDIXThe Employer is a private, nonprofit health care institutionengaged in the treatment of psychiatric patients at its Bel-
mont, Massachusetts facility. The Petitioner seeks to rep-
resent employees in a bargaining unit limited to the skilled
maintenance employees in the Employer's plant and oper-
ations department, including employees in the following clas-
sifications: apprentice carpenter, apprentice electrician, ap-
prentice mason-plasterer, apprentice mechanic, apprentice
plumber, carpenter A, carpenter B, electrician A, electrician
B, fireman first class, fireman second class, HVAC me-
chanic, labor supervisor, laborer A, laborer B, mason A,
mason B, mechanic A, mechanic B, oil burner technician,
painter, pipe fitter, plumber A, plumber B, roofer, vehicle
equipment mechanic A, and vehicle & equipment mechanic
B. The Employer contends that the only appropriate unit is
a unit consisting of all of its nonprofessional employees, ap-
proximately 150 classifications of maintenance, service, cleri-
cal, and technical employees, excluding human resource de-
partment employees, information systems employees, securityguards, and confidential, managerial, and supervisory em-
ployees.Should the Regional Director find that the employees ofthe plant and operations department constitute an appropriate
unit, the Employer would also include in that unit the titles
of drafter, staff secretary, department secretary, and office as-
sistant; the Petitioner would exclude those employees from a
plant and operations unit. With regard to the Employer's pro-
posed unit of all nonprofessionals, the parties also disagree
on the supervisory status of the title of gift processing super-
visor and on whether or not the pharmacy interns should be
excluded as students. There are approximately 67 employees
in the unit sought by the Petitioner, and approximately 850
employees in the unit sought by the Employer. There is no
history of collective bargaining among any of the employer's
nonprofessional employees.Unit Scope: Skilled Maintenance vs. NonprofessionalMcLean Hospital is a nationally recognized psychiatrichospital and a major teaching hospital of the Harvard Univer-
sity Medical School. It is a subsidiary of Massachusetts Gen-
eral Hospital, a well-known general acute care hospital in
Boston, Massachusetts. In addition to having clinical and
teaching missions, McLean also serves as a research facility
in the area of mental illness.McLean is licensed by the Commonwealth of Massachu-setts Departments of Mental Health and Public Health and
accredited by the Joint Commission for Accreditation of
Health Care Organizations as a psychiatric facility. On its
240-acre campus in Belmont, Massachusetts, McLean pro-
vides inpatient, outpatient, partial hospitalization, and com-
munity residential services to severely mentally ill patients.
It has 14 inpatient units with 273 inpatient beds and 13 com-
munity residences with 134 beds. Eight of the community
residence programs are located on the Belmont campus; fiveare located in nearby communities. Also located on the Bel-
mont campus are various research laboratories and the Ar-
lington School, a high school for severely disturbed adoles-
cents.McLean Hospital employs approximately 2000 profes-sional and nonprofessional employees who are currently un-
represented and is headed by Dr. Steven Mirin, general direc-
tor and psychiatrist in chief. Five associate general directors
report to Dr. Mirin and oversee some 51 departments. Harold
Shea, director of support services, oversees the plant and op-
erations, building services, dietary, environmental health and
safety, and security departments, and reports to Michele
Gougeon, associate general director for hospital operations.
James Langill, director of the plant and operations depart-
ment, reports to Harold Shea and is assisted by Arthur
Heinstrom, project manager, and Milton Courtemanche,
maintenance manager.The plant and operations department is responsible formaintaining the Hospital's grounds and buildings, of which
there are 42 on the Belmont campus. The department con-
sists of some eight ``shops,'' each devoted to a different
trade. The employees in each shop report to a foreman, or
in the case of the powerhouse, to the powerhouse engineer,
who, in turn, reports to Langill. Langill, Heinstrom,
Courtemanche, the seven foremen, and the powerhouse engi-
neer have been stipulated by the parties to be supervisors
within the meaning of the Act.Five of the shopsÐthe carpentry shop, the electric shop,the mechanic shop, the paint shop, and the pipe shopÐare 565MCLEAN HOSPITAL CORP.located together in a complex of maintenance shops in themiddle of the campus. In a separate building about 100 yards
away is the powerhouse. At one end of the campus, approxi-mately a quarter of a mile away from the other maintenance
shops, is the mason shop. Near the mason shop is the garage,
which houses the public works shop laborers and vehicle me-
chanics.The carpentry shop has a foreman and 11 carpenter A'swho are responsible for repairing and maintaining the build-
ings' wooden structures. In addition, one carpenter A works
primarily as a locksmith and another primarily builds and re-
pairs wooden furniture. Carpenter A's are required to have
a high school or trade school education, must have gone
through a 4-year apprenticeship or its equivalent, and must
have 2 years of experience. The foreman and five of the car-
penter A's have a construction supervisor's license from the
state which now is obtained after passing an exam and which
allows them to pull construction permits. Such a license is
not required for the job, but is listed as a plus on the job
description. Carpenters work from blueprints and must follow
the state building code. They work with power tools such as
table saws, band saws, jig saws, drills, drill presses, and
screw guns. They use safety glasses, respirators, and gloves,
and they use ladders and staging when working at heights.
Recently 50 plant and operations employees from all trades
attended a demonstration held at the carpentry shop on how
to use a new harness when working at heights.The electric shop has a foreman, 7 electrician A's, 1 part-time electrician B and 2 apprentice electricians. The elec-
tricians install, repair, and maintain the hospital's electrical
systems, utilities, and emergency power system, as well as
perform safety checks on patients' and employees' electrical
appliances. Electrician A's must be high school or trade
school graduates, have a Massachusetts journeyman elec-
trician's license, go through a 4-year apprenticeship or its
equivalent, and have 2 years of experience. In order to be
licensed, an electrician must pass an exam and have 6000
hours of experience as an electrician's helper. The license
must be renewed every 2 or 3 years and electricians must
take a 3-week course which updates them on the National
Electric Code as a condition of license renewal. Special rules
of the National Electric Code apply to medical-surgical hos-
pitals and to McLean buildings that house inpatient units.
The electrician B position requires fewer years of experience
than the A, requires more supervision, and does not require
a license. The electricians work from blueprints. They use
power tools such as hammer drills, sawsalls, and voltage test-
ers, and work at heights. Some of the electricians at McLean
have received minor shocks and sustained falls from ladders.Two years ago McLean began to offer an electrician's ap-prentice program and several of the laborers from the public
works shop took turns working in the electric shop for a one-
to 2-month trial period to see if they might like to become
an apprentice. The 2 current apprentice electricians are
former laborers who transferred from the public works shop
pursuant to that program. The apprenticeship is a 4-year,
state-sanctioned program which culminates in the exam for
a journeyman's license.The mechanic shop employs a foreman, three HVAC me-chanics, three mechanic A's, and six mechanic B's. The
HVAC mechanics install, maintain, and repair the Hospital's
refrigeration, heating, ventilation, and air conditioning sys-tems. The position requires a Massachusetts refrigeration li-cense, which is obtained by passing an exam, a high school
or trade school diploma, 4 years of apprenticeship or itsequivalent, and 2 years of experience. Mechanic A's perform
mechanical repairs such as repairing fans, washers and dry-
ers, motors, and other mechanical equipment, and may assist
the HVAC mechanic in the installation of air-conditioning
units. They also inspect the fire extinguishers monthly and
replace light bulbs. Mechanic A's are required to have a high
school or trade school diploma, a 4-year apprenticeship or its
equivalent, and 2 years of experience. No license is required.
A mechanic B must be a high school or trade school grad-
uate, have mechanical aptitude, and have 2 years of experi-
ence. Mechanics use hand tools and power tools such as
jackhammers and electrical handcutters. They are issued safe-
ty goggles for use with torches and welders and face shields
for use with the drill press. They work on tall ladders as high
as 24 feet.Eight plumber A's, an oil burner technician, and a foremanwork in the pipe shop. Plumber A's are responsible for in-
stalling, repairing, and maintaining the hospital's drinking
and hot water heating systems, sewerage system, and acid
waste system and must perform their work in compliance
with a complex state plumbing and gas fitting code. The po-
sition requires a high school or trade school diploma, a Mas-
sachusetts journeyman plumber's license, 4 years of appren-
ticeship or on-the-job training, and 2 years of experience.
Some of the current plumber A's went through a 4-year,
state-sanctioned apprenticeship at McLean's, which required
150 hours of classroom instruction per year and 2000 hours
of supervised work per year. Apprentices must register with
the State's Division of Registration in Plumbing and take an
exam to obtain their journeyman plumber's license. Plumbers
work with power tools such as drills, saws, and jack-
hammers, and use torches and high ladders. They may be ex-
posed to hot steam burns and asbestos, as well as chemicals
and radiation in the hospital labs. They are issued hardhats,
safety glasses, welding gloves, and a welding cape.The oil burner technician is responsible for installing,maintaining, and repairing some 25 oil and gas-fired burners
on and off campus. The qualifications for the job include a
Massachusetts oil burner technician's license, 2 years of
technical school, a 4-year apprenticeship or on-the-job train-
ing, and 2 years of experience.A foreman and nine painter A's work in the paint shopdoing primarily interior and exterior surface preparation and
painting. Painter A's also do wallpapering and install glass.
Two painter A's spend most of their time in the shop making
signs and window shades and stripping furniture. Painter A's
must have a high school or technical school diploma, com-
plete a 3-year apprenticeship or its equivalent, and have 2
years of experience in the trade. No license is required.
Painters work at heights up to 45 feet and are issued safety
goggles and respirators.The mason shop employs a foreman, four masons, and twolaborer A's. Masons perform interior and exterior brick-
laying, plastering, tiling, and cement-finishing work at the
hospital and must be able to work off architectural drawings.
Masons must have a high school or trade school diploma, a
4-year apprenticeship or on-the-job training, and 2 years of
experience in the trade. No license is required. Laborer A's
assist the masons by preparing plaster and mortar and setting 566DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
up staging. A high school diploma and 4 years of experienceare required for the job. Employees in the masons shop work
on staging and use respirators.The fireman first class, who works in the powerhouseunder the supervision of the engineer, operates, maintains,
and repairs the boilers which supply heat and hot water tohospital buildings as well as the Hospital's emergency diesel
generator system. He also maintains and repairs the Hos-
pital's incinerator system which is located in the powerhouse
but operated by an incinerator operator from the building
services department. Individuals in this trade take a 6-month
course at a school of steam engineering and pass an exam
given by the state Department of Public Safety in order to
obtain a second fireman's license. This entitles them to oper-
ate a boiler under the supervision of a more experienced fire-
man. After six more months of study and an oral and written
exam they progress to a first fireman's license which entitles
them to operate boilers under a certain level of pressure. En-
gineers have a yet higher level license. A fireman's license
must be renewed every 2 years. The fireman first class at
McLean must have a first class fireman's license, a high
school or technical school diploma, a 4-year apprenticeship
or on-the job training, and 2 years of experience in the trade.
He is required to work at heights and may be exposed to hot
steam and noise. He is issued a hardhat, safety glasses,
gloves, respirator, and ear protection.Two vehicle and equipment mechanics, one A and one B,work in the garage under the supervision of the public works
shop foreman. They are responsible for maintaining, repair-
ing, and fueling the Hospital's fleet of 48 vehicles, plus mo-
torized equipment such as lawn mowers and chainsaws. The
mechanic B also spends about 50 percent of his time doing
groundskeeping work. The mechanic A must have a high
school diploma and some coursework in auto mechanics. The
current mechanic A had extensive training and experience in
auto mechanics and owned a garage prior to coming to
McLean. No license is required beyond a class 2 driver's li-
cense, which permits the mechanic to drive certain heavy ve-
hicles such as a snowplow, sander, or dumptruck. The me-
chanic B must have a high school diploma, experience in re-
lated work, and an aptitude for auto mechanics. Vehicle me-
chanics use hand tools, electric tools, air-powered tools, com-
puterized diagnostic equipment, battery testers, wire testers,
and welding equipment for small welding jobs. The vehicle
mechanics use safety goggles and work boots with neoprene
soles and work with mechanical equipment such as tire ma-
chines and hydraulic lifts which may present a safety con-
cern.A labor supervisor (stipulated to be a nonsupervisory em-ployee within the meaning of the Act) and six laborer A's
work out of the public works shop in the garage under the
supervision of the public works foreman. Laborers do land-
scaping and groundskeeping work such as planting flowers
and shrubs, raking, mowing grass, and pruning trees. They
also pave sidewalks, remove snow, sand the roads in winter,
and do demolition work. The job requires a high school di-
ploma and 2 years of experience. No license is required be-
yond a driver's license, although the labor supervisor and at
least 2 laborer A's have a special driver's license which per-
mits them to drive a large dump truck and a large earth-mov-
ing machine. Laborers drive backhoes and front-end loaders
and use jackhammers and chain saws. They are issued facemasks, goggles, and hard hats. The parties have stipulatedthat the labor supervisor and laborer A's would be included
in a plant and operations unit, should the Regional Director
find it appropriate. There have been no laborer Bs for the
last 1-1/2 years, and the department's current policy is notto fill the position.Plant and operations employees work a day shift, generally7 a.m. to 3:30 p.m. or 8 a.m. to 4:30 p.m., Monday through
Friday. One mechanic from the mechanic shop is on duty
evenings and nights (4:30 p.m. to 7 a.m.) as well as week-
ends and holidays to respond to building emergencies. The
mechanics, usually an A but sometimes a B, rotate coverage
for the off shifts. Mechanics occasionally work overtime; the
other trades work overtime rarely, if ever. A few of the plant
and operations employeesÐthe first class fireman, the
signmaker in the paint shop, the carpenter who repairs fur-
nitureÐspend most of their time in the shop. Most of the
tradespeople, however, spend the vast majority of their time
outside their shops working on multiple assignments through-
out the McLean campus. They check into their respective
shops at the beginning and end of each day and as needed
throughout the day. The complex of maintenance shops in
the middle of the campus includes a lunchroom which has
a shower, television, and small kitchen for plant and oper-
ations employees. Most of the plant and operations employ-
ees take their breaks and eat their lunch in the plant and op-
erations lunchroom or in a lunchroom in the garage or in the
hospital cafeteria in the DeMarneffe building which is used
by all McLean employees, although they usually eat with
other tradespeople. The mason/plasterers usually eat in the
mason shop.Work comes to the plant and operations department in sev-eral ways. Most often a manager or supervisor in a hospital
department that has a maintenance problem fills out a req-
uisition form which is mailed over to plant and operations.
The plant and operations secretary passes the request to the
project manager, maintenance manager, or director, who in
turn puts the request in the appropriate foreman's mailbox.
The foreman assigns the job to one of the employees in his
shop. In emergency situations the requests come in by tele-
phone. Routine preventive maintenance and cyclical tasks are
generated by the plant and operations department itself. The
bulk of the work of the plant and operations employees in-
volves responding to these requests for repairs in buildings
all over the campus, including inpatient units, office areas,
and research labs. Plant and operations employees usually
work alone or with another employee or two from their shop
on these tasks, depending on the nature of the job. Occasion-
ally employees from more than one shop work together on
a maintenance job. For example, four or five times a year
an electrician works with a plumber doing ``steam trap''
work, an electrician may help the fireman work on the emer-
gency generators, painters may need to call in the carpenters
when they discover rotting wood, and a plumber A from the
pipe shop does 99 percent of the welding on the vehicles in
the garage.In addition to routine maintenance and repairs, the plantand operations department has been involved in several
major renovation projects over the past few years. In 1987±
1989 the plant and operations department totally renovated
the space in the Ralph Lowell Labs. During the same period
the department remodeled space to create a new primate re- 567MCLEAN HOSPITAL CORP.4There are currently about five employees in the mental healthspecialist II position. It carries the same duties and qualifications asContinuedsearch lab, a $600,000 project. Plant and operations employ-ees did a major remodeling job at the Ledge Building, a
community residence, where they put in a large new kitchen,
ripped out the roof, added a bedroom, waterproofed the foun-
dation, and renovated the entire lower level, a $200,000
project. Similar projects include the renovation of Bowditch,
Codman 3, and South Cottage into community residences,and the complete remodeling of the Hospital pharmacy, the
blood lab, Waverly House, and the Oaks building. During
these major renovation projects all plant and operations
tradesÐcarpenters, electricians, plumbers, masons, painters,
HVACÐare involved and work together. The trades do not
assist one another in their work on such projects, i.e., a
plumber will not assist a carpenter in carpentry work. The
work is sometimes done in stages, e.g., electrical and plumb-
ing work is generally done before plastering. The various
trades work alongside one another, however, and must co-
ordinate their work. Some project work was undertaken in
1991 and 1992, and major renovations for the Waverly Oaks
community residence, including the addition of a new kitch-
en and bath, are currently in the planning stages. The bulk
of the project work by plant and operations was done 2 or
3 years ago, however, and has since declined in frequency.Those plant and operations employees who are required tohave a license for their work are responsible for paying any
fees associated with their license or its renewal. McLean sup-
plies the power tools and equipment used by the various
trades, but employees must supply their own hand tools, in
some instances valued at several hundred dollars. Tradesmen
from different shops regularly borrow each other's tools.
Some of the carpenters, electricians, and plumbers supple-
ment their income by working as independent contractors in
their off-duty hours and occasionally borrow McLean power
tools for this purpose.The other nonsupervisory, nonprofessional employees whothe Employer asserts should be included in a unit with the
plant and operations employees are employed by numerous
departments throughout the Hospital. The building and laun-
dry services department employs about 75 employees, of
which the largest group are building service employees A
and B. Building service employees perform basic cleaning
and custodial services for inpatient units and offices as well
as some of the community residences. One building service
employee is assigned to each inpatient unit and others work
throughout the Hospital as needed. They use equipment such
as industrial vacuum cleaners and floor sanders. Building
service employees are required to have a high school edu-
cation and a truck driver's license. Building service employ-
ees are assigned work by crew leaders who prioritize projects
but who do not have supervisory authority. Also in this de-
partment are five to seven movers who move furniture and
an incinerator operator who works in the powerhouse near
the powerhouse engineer and the fireman. These employees
are required to have a high school diploma plus 1 to 3 years
of experience. A pest control technician, stipulated to be a
technical employee, also works out of this department and is
required to have a high school diploma and a state license.
Finally, the department has two to four laundry service work-
ers, who pick up and deliver clean linens to and from patient
units, and a seamstress. Building service department employ-
ees generally work a day shift, although a small complement
of building service employees A work an evening shift from4:30 p.m. to 12:30 a.m. Most of the employees in this de-partment, with the exception of the incinerator operator and
the seamstress, report each morning to their base of oper-
ations in the building services area to get their assignments
and spend the remainder of their day moving around the
Hospital.The dietetic and food services department employs about45 food service workers in various categories, including food
service workers, cooks A and B, apprentice cook, cashier,
eight nonsupervisory lead positions (e.g., lead ware wash
person, lead sanitation person, and lead transportation per-
son), and a receiver/storekeeper. The employees in this de-
partment prepare and serve food in the Hospital's cafeteria
in the DeMarneffe Building, run the cafeteria cash register,
deliver groceries and meals to inpatient units for those pa-
tients who are unable to eat in the cafeteria, prepare catered
food for Hospital functions, clean the kitchen, and purchase
and store food supplies. McLean also employs a chef at the
Arlington School. Employees in this department are generally
required to have only a high school diploma; cooks A and
B, the leadpersons, and the receiver/storekeeper must also
have from one to 3 years of related experience, depending
on the position, and the receiver/storekeeper must have a
driver's license. These employees work shifts which start
anywhere from 3:30 to 4 a.m. to midafternoon. The last shift
leaves around 9:30 p.m. They work weekends and some ro-
tate shifts.The communications department runs the Hospital mailroom, print shop, escort service, messenger service, and tele-
phone service. This department has several categories of non-
professional employees: mail room assistants sort mail and
do photocopying, messengers transport documents and pa-
tient files around the Hospital, and escorts accompany pa-
tients to clinical appointments, usually on the Hospital
grounds. The print shop coordinator produces Hospital pam-
phlets and brochures and must have 2 to 3 years of experi-
ence as a printer. These are day shift positions. Eight to
twelve console operators located in the administration build-
ing lobby answer the phones, page staff, issue visitor passes,
and operate a radio system. The console operators cover the
phones 24 hours a day, 7 days a week. Finally, a directory
coordinator on the day shift updates the hospital phone direc-
tory. All of these positions require a high school diploma.
The console operators and directory coordinator must also
have one year of experience, and the messengers and escorts
are required to have a driver's license.The materials management storeroom receives and deliverssupplies for other Hospital departments. It has a receiver who
unloads supplies from trucks and may use a motorized pallet
truck. The storeroom has two storekeepers who fill orders for
supplies. One drives a van around to deliver supplies to the
various departments; one works at the window in the store-
room where McLean staff may come to pick up supplies.
These are day shift positions and require a high school edu-
cation.The largest single nonprofessional classification at McLeanis that of mental health specialist. Some 225 to 250 mental
health specialists I and II4provide direct care to patients on 568DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the mental health specialist I, but higher pay, and is being phasedout through attrition.5A few employees with the title patient care worker work inMcLean's Hall Mercer Children's Center and perform work similar
to that of the mental health specialists.6The parties agree that the position of coffee shop supervisor isnot a supervisor as defined in the Act.7The parties have stipulated that these employees would be prop-erly included in an overall nonprofessional unit.8House manager Roy Schmarkey has been stipulated to be a su-pervisor within the meaning of the Act. The parties have stipulated
that the remaining house managers do not have supervisory author-
ity.McLean's 14 inpatient units.5Mental health specialists arepart of the nursing department and work under the direction
of clinical nurse supervisors. Their responsibilities include
assisting patients in the activities of daily living; performing
``safety checks'' on patients (periodic observation of patients
who may be dangerous to themselves or others); escorting
patients who are too risky for the escort service; leading pa-tient therapy groups; documenting patient records; participat-
ing in rounds and treatment team discussions concerning pa-
tients; performing crisis prevention and intervention with vio-
lent patients; and performing ``sharps counts'' (periodic
counting of knives and other sharp objects to ensure that
none have been taken by a patient). Mental health specialists
must have an associate's degree in the human services field
or equivalent experience in human services. More than half
of them have a bachelor's degree. Upon hire they undergo
a 3-week orientation program which provides training in
CPR, safety checks and sharps counts, crisis prevention, and
crisis intervention.Mental health specialists use stethoscopes and blood pres-sure cuffs to take vital signs and also use patient restraints
and bedpans. They must provide coverage 24 hours a day,
7 days a week, and workday, evening, and night shifts. The
night staff works permanently on that shift; the remaining
mental health specialists rotate day and evening shifts. As an
option, mental health specialists and registered nurses may
work four 10-hour shifts each week; they are the only
McLean employees who work such a schedule. Some reg-
istered nurses and mental health specialists routinely work
two 12-hour shifts on the weekend for which they receive 40
hours' pay. No other classifications at McLean have such an
arrangement. There is no position comparable to that of a
mental health specialist in a general acute care hospital, other
than in a psychiatric unit.The nursing department also employs 19 administrativeunit assistants (AUAs) who work primarily at the nurse's sta-
tion in each inpatient unit. Fourteen AUAs are permanently
assigned to a particular inpatient unit; five AUAs float to
provide coverage for AUAs who are on vacation or sick. The
job of the AUA is to answer the phone at the nurses station,
set up appointments for patients, keep patient records current,
order supplies for the unit, and call plant and operations if
something on the unit needs repairs. They work a day shift
Monday through Friday and are required to have a high
school education plus 1-year of clerical or hospital experi-
ence.The rehabilitation services department works with patientsto develop vocational, social, and daily living skills. Non-
professional employees in this department include coffeeshop
supervisors,6coffeeshop assistants, and rehabilitation assist-ants who act as job coaches for patients working in the Hos-
pital coffee shop, greenhouse, thrift shop, and computer edu-
cation program. These employees work a day shift and have
a high school education.The community residential treatment program providescare in a residential setting for patients who no longer need
the intensive care available in an inpatient unit but who are
not yet ready to return to their homes. Numerous nonprofes-
sional employees work in McLean's eight on-campus and
five off-campus community residences.7Community resi-dence counselors and senior community residence counselors
provide direct patient care 24 hours a day, somewhat analo-
gous to the care provided by the mental health specialists on
the inpatient units. House managers,8relief house managers,house parents, and relief house parents oversee the adminis-
tration of the community residences. These positions gen-
erally require an associate's degree. Community residence
specialists and senior community residence specialists func-
tion in a role somewhat analogous to that of the AUAs on
the inpatient units; they attend to administrative matters such
as ensuring that food is purchased, arranging for maintenance
of community residential vehicles, and overseeing house-
cleaning. In addition one community residence has a super-
visor of building operations, who acts as a general custodian.
This position requires a high school diploma. The incumbent
has some experience with plumbing, electrical work, and
painting. He will do minor repairs himself, but calls in the
plant and operations department for repairs beyond his abil-
ity. Finally, one community residence has a cook.In its research labs and clinics McLean also employs sev-eral categories of employees the parties agree should be clas-
sified as technicals under Board precedent. In the pharmacy
are five pharmacy technicians and a pharmacy intern who
place orders to distributors, weed out expired medications,
work at the pharmacy window, and generally assist the phar-
macist. They work a day shift, Monday through Friday, and
are confined to the pharmacy. The technicians have a high
school education; the intern is a college student in the proc-
ess of getting a B.S. in pharmacy. In the Hospital's clinical
lab are a phlebotomist and six medical technologists. The
phlebotomist goes to the inpatient units to draw blood sam-
ples from patients. A high school education and some experi-
ence is required for the position. The medical technologists
use microscopes and analyzers to test the blood samples and
report the results to physicians. They must have a college de-
gree and be certified (or eligible to be certified) by a national
certification agency or the American Society of Clinical Pa-
thologists. The clinical lab employees work primarily a day
shift, Monday through Friday, but sometimes work week-
ends, for which they are paid overtime.In the medical clinic, which provides care for patients onthe inpatient units who also have medical problems, is a
CPR/medical equipment technician. This employee spends
half of his time buying and checking medical equipment and
he also monitors the ``code carts'' which are used in the
event of cardiac arrest to make sure they are functioning
properly. As CPR program coordinator he trains nurses, men-
tal health specialists, and other staff in CPR. He also works
8 hours a week as a mental health specialist. The employee
in this position must have a high school education and a 569MCLEAN HOSPITAL CORP.9The parties dispute the professional status of the classificationsof senior clinical research technician, senior animal research techni-
cian, research project administrative coordinator, and senior labora-
tory research technician.Heart Association instructor/trainer card. An emergency med-ical technician is preferred.The Hospital also employs two licensed practical nurses,one in the medical clinic and one in one of the inpatient
units. They perform the same duties as registered nurses, but
must work under the supervision of a charge nurse. LPNs
must have 12 to 18 months of training and take an exam to
obtain their license. A small number of MRI technologists,
also stipulated to be technical employees, work in the Hos-
pital's brain imaging center.Radiology has an employee who functions as a half-timeradiologic technologist and half-time KG technician. This po-
sition requires a high school graduate who is a registered
radiologic technician, a state certification that is obtained by
passing an exam. No license or certification is required for
her work in her capacity as the EKG technician.The research department has numerous nonprofessionalemployees. Most basic research is performed in the labora-
tories at McLean's Alcohol and Drug Abuse Research Center
and at the Mailman Research Center, which includes the
Ralph Lowell Laboratory, a brain tissue resource center, a
molecular genetics lab, and a lab for psychiatric research.
Some of the laboratory research involves work with animals.
Clinical research involves interviewing and/or working with
actual patients and is performed on the inpatient units, in
outpatient clinics, in community residences, or wherever the
subject patients may be. Nonprofessional research positions9include laboratory assistant, animal care technician, clinical
research technician, general laboratory technician, senior
project assistant, laboratory research technician, animal re-
search technician, and senior animal care technician. These
employees usually have a bachelor's degree and may be in-
volved in such tasks as caring for, treating, and sacrificing
laboratory animals; sectioning and analyzing tissue; summa-
rizing data; or ordering laboratory supplies.McLean's nonprofessional complement also includes alarge number of clerical employees employed in departments
all over the Hospital. Within the medical records department
are 13 transcribers and anywhere from one to three employ-
ees in each of the following positions: discharge record con-
trol clerk, file clerk, correspondence clerk, discharge record
analyst, and statistics clerk. These employees maintain pa-
tient records, code records for billing purposes, ensure all re-
quired documentation is present in patient records, transcribe
dictation, and handle requests for patient records by clini-
cians, insurance companies, patients, and patients' families.The admissions department has admissions recorders whoobtain demographic and financial information from incoming
patients and a census statistical recorder who operates the
automated system that keeps track of the Hospital's census
each day. McLean's ambulatory service runs five major and
numerous smaller outpatient clinics which employ clericals
in several positions. The registration and accounts coordina-
tor obtains demographic and financial information for billing
and medical records purposes and makes appointments.
Records clerks maintain outpatient medical records. Clinical
accounts coordinators greet patients when they arrive fortheir appointments and receive payment for outpatient serv-ices. A senior project assistant analyzes data from patient
survey questionnaires. The fiscal service department is re-sponsible for patient billing, payroll, and accounts payable
and employs payroll clerks, accounts payable clerks, a cash-
ier, patient accounts representatives, patient accounts coordi-
nators, claims processors, accounting assistants, and account-
ants (weekly). The registrar's office employs a data entry
clerk. Finally, in virtually every department in the Hospital
McLean employs clericals in the titles of department sec-
retary, office assistant, and/or executive office assistant who
do typing and filing, answer the telephones, and perform
general office work. All of these clerical positions are gen-
erally day-shift positions and generally require a high school
education plus some related experience; the statistics clerk in
the medical records department must also be certified by a
private agency as an accredited records technician.McLean's remaining nonprofessional employees include li-brary assistants and an audiovisual technician who work in
the library cataloguing materials and assisting staff who use
the library. The development office, which handles McLean's
fund-raising activities, employs nonprofessionals in the titles
of gift processing supervisor and development assistant.McLean issues uniforms to plant and operations employ-ees, as well as to employees in building and laundry services,
dietetics, security, purchasing, and research. The remaining
nonprofessional employees, including mental health special-
ists, do not wear uniforms. Employees in plant and oper-
ations, building and laundry services, and purchasing are re-
sponsible for cleaning their own uniforms; the other uniforms
are cleaned by McLean. All employees of McLean wear a
badge that identifies them by department.Nonprofessional employees within support services ulti-mately report to Director of Support Services Harold Shea,
as do plant and operations employees, with two or three lev-
els of supervisors in between. For example, building services
employees A and B report to a supervisor who reports to an
a.m. or p.m. coordinator who reports to the director of build-
ing services, who reports, in turn, to Shea. Food service
workers report to a food service supervisor who reports to
the assistant director of food service, who reports to the di-
rector of dietetics and food service, who reports to Shea.
Many of the other nonprofessional employees in the unit
sought by the Employer do not share any common super-
vision with plant and operations employees beyond that pro-
vided by Steve Mirin, the general director of the Hospital.
For example, the single largest classification of nonprofes-
sional employees, mental health specialists, report to one of
several clinical nursing supervisors in the nursing depart-
ment, who report to an associate or assistant administrator
for nursing, who report to the administrator for nursing, who
reports to Mirin.Of the current nonsupervisory plant and operations depart-ment skilled maintenance employees, 13 were transferred
from positions within other plant and operations shops, the
vast majority of those transferees being former laborers who
worked their way up to positions as carpenters, electricians,
apprentice electricians, mechanics, masons, plumbers, and
fireman. Ten transferred into plant and operations from other
McLean departments, seven being former building services
employees and three being former security assistants, a clas-
sification which would not be included in a nonprofessional 570DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10Carpenter Anthony Martino testified that a mental health spe-cialist follows him around from room to room when he checks the
security screens on the windows in patients' rooms, which he does
once or twice a month.11For purposes of this analysis I have relied upon Employer Ex-hibit 36 in Case 1±RC±19750, which conveniently sets forth the
annualized minimum and maximum salaries for positions in the Em-
ployer's proposed nonprofessional unit by title. A three percent sal-
ary increase, which went into effect in March 1992, is not reflected
in Employer Exhibit 36. The relative standing of the various posi-
tions with regard to wages would, however, remain unchanged after
the increase.12I have not included within this group the laborer B, a grade 5position, because of the testimony that there are currently no laborer
Bs and that the Employer has no plans to fill the position. I noteunit. Of the seven former building services employees, fivetransferred to laborer A or B positions, and two transferred
to mechanic B slots. (Four out of the seven have since been
promoted to mechanic B, mechanic A, electrician A, and
plumber A.) The most recent of these transfers was in 1987.
A plant and operations secretary was previously an account-
ing assistant in another department. There have been no
transfers of plant and operations employees to any other de-
partment. Of the employees in the larger nonprofessional unit
proposed by the Employer, over 130 employees have trans-
ferred into their current department from another Mclean de-
partment. These transfers have occurred between all types of
positions, whether service, maintenance, technical, or clerical
in nature.The record demonstrates that there is relatively littleworkrelated contact between the skilled maintenance employ-
ees and other nonprofessional employees. Plant and oper-
ations employees from each of the various shops testified
that they have little or no regular working contact with build-
ing services crews, laundry workers, dietary personnel, or
any other nonskilled maintenance employees. Repair work
does take plant and operations employees to buildings all
over campus, including patient care areas, labs, and offices.
When the tradesmen arrive to make a repair at an inpatient
unit, for example, they usually identify themselves to the
AUA on the unit, perform the repair, and let the AUA know
when they are done. Beyond checking in and out of work-
sites, with rare exceptions,10they work independently at jobsites, including inpatient units, and are not assisted in their
work by other non professionals. For example, plumber
Henry Greene testified that he has no working contact with
building services crews, dietary, laundry, or patient care em-
ployees, and that he lets himself into locked units with his
own key and has no contact with employees on the unit un-
less he can not find the problem on his own. He does have
to let affected employees know when plumbing repairs re-
quire water shutoffs. Electrician Tom Galante testified that
he has no regular contact with building services, laundry or
dietary employees, or movers; that he receives no assistance
form nonplant and operations employees in the performance
of his work; and that his only contact with other nonprofes-
sionals is when he checks in and out of job sites. Mechanic
William McDonnell reported that he has no regular contact
with any building services, dietary, or laundry employees and
that his only contact with the staff on patient units is to
check in and ask them to clear the room of patients if nec-
essary.Director of Support Services Harold Shea testified that hewas hired by McLean specifically to integrate and coordinate
the operations of the five departments he directs: plant and
operations, building and laundry services, dietary, environ-
mental health and safety, and security. In this regard, for ex-
ample, a carpenter works with the seamstress from building
services to hang draperies about 10 times a year; a mechanic
and a building services employee have recently begun to
work together to clean fin-tube heating units; the fireman
first class spends 45 minutes per week performing mainte-nance work on the incinerator, which is operated by buildingservices. About once a week at catered functions the dietetics
department prepares the food, building services cleans, and
an electrician from plant and operations does the electrical
work required to set up speakers and overhead projectors.
There is a list of volunteers from building and laundry serv-
ices and dietary who will supplement the plant and oper-
ations crew for emergency snow removal and clean up of de-
bris after storms, but there has been no need to use this list
in the last year. Twice in 4-1/2 years, a mason has asked the
pest control technician from building services to remove bees
from the area where he was working.Shea conceded, however, that plant and operations em-ployees do not work side by side with nonplant and oper-
ations employees on a daily basis. With the exception of
emergency snow and debris removal, there are no situations
where plant and operations employees are actually assisted in
the performance of their work by nonskilled maintenance
employees. Regarding his mandate to coordinate the work of
the support services departments, Shea also testified that at
his previous job at Lawrence General Hospital, an acute care,
general hospital, he headed up departments similar to thosehe now directs at McLean, and that it was also his goal at
Lawrence General to coordinate those departments and to
create a team approach.The record demonstrates that there is substantial inter-action among many of the nonplant and operations, non-
professional employees at Mclean. For example, many build-
ing services employees are permanently assigned to clean a
particular patient unit and have daily contact with the mental
health specialists and administrative unit assistants on that
unit. Mailroom assistants and messengers interact with sec-
retaries as they pick up and drop off mail. Escorts may re-
port to a mental health specialist or AUA when picking up
a patient. Food service workers have frequent contact with
unit staff when delivering meals to patient units and with
employees whom they serve in the cafeteria. The cashier
cashes checks for all employees. The storekeepers have con-
tact with any employee who comes to pick up supplies. Phar-
macy technicians interact with mental health specialists and
AUAs who come to the pharmacy to pick up medications.
Community residence counselors consult with mental health
specialists concerning patients who have transferred.The evidence submitted on wages reveals that 49 (73 per-cent) of the 67 plant and operations employees in the peti-
tioned-for unit (the higher paid group) are employed in posi-
tions in grades 12 through 15, which carry a maximum an-
nual salary ranging from $32,148 to $37,084.11Eighteen (27percent) of the plant and operations employees (the lower
paid group) fill positions in grades 8 through 11,12with max- 571MCLEAN HOSPITAL CORP.that the only Grade 11 position in the plant and operations depart-ment, fireman second class, is also currently vacant.13Director of Human Resources Gary Kalajian testified that theHospital employs approximately three to five MRI technologists. Dr.
Lloyd Sederer, associate director for clinical services, testified that
there were one or two.14Arnold Saitow, associate director for fiscal affairs, testified thatthere are six medical technologists but was unaware that there were
both medical technologists I and II positions. The record is unclear
as to how many medical technologists fall into each classification.15The record provides the number of employees in each classifica-tion in the plant and operations department but not for all of the
nonplant and operations, nonprofessional classifications.16The Employer has computed ``average'' minimum and maxi-mum salaries for the plant and operations and nonplant and oper-
ations nonprofessionals and asserts in its post-hearing brief that the
average maximum salary of the plant and operations employees is
9.7 percent higher than the average maximum salary in its proposed
unit and 10.6 percent higher than the average maximum salary of
all nonprofessionals excluding plant and operations. These ``aver-
age'' salaries were apparently computed by adding the salary for
each classification, regardless of the number of employees in each
classification, a number which is, in many cases, unknown, and then
dividing by the number of classifications. Thus, for example, a clas-
sification with one employee was apparently accorded the same
weight as a classification with 225±250 employees under the em-
ployer's analysis. I find this calculation to be meaningless as an indi-
cator of the average wage level of employees in the two proposed
units. Further, there appear to be inaccuracies in the Employer's cal-
culations of the percentage differences between groups. Similarly,
the Petitioner's approach to comparing wages solely by computing
the percentage differences between the salaries of various positions
sheds no light as to the true difference in wages between the two
groups because it fails to take into account the number of employees
in each classification.imum annual salaries ranging from $26,541 to $30,878. Ofthe 122 nonplant and operations classifications filled by
some 750±800 employees which the Employer seeks to in-
clude in this unit, only two classifications (a small number
of MRI technologists13and a small number of employees inthe title medical technologist II)14are higher paid than anyplant and operations employees. Employees in eleven classi-
fications (one print shop coordinator, one radiologic tech-
nologist, two LPNs, a small number of medical technologists
Is, fewer than 10 cook A's, and an unknown number of em-
ployees in the classifications electronics technician III,polysomnography technician, project coordinator,
neurophysiology technician, administrative secretary and con-
ference coordinator) receive maximum annual salaries in the
same range as the higher-paid plant and operations employ-
ees. An unknown number of nonprofessional employees in
49 nonplant and operations classifications are employed in
positions carrying the same maximum salary range as that of
the lower-paid plant and operations group.15Employees in60 nonplant and operations classifications earn less than even
the lowest-paid plant and operations employees. These classi-
fications include some 225 to 250 mental health specialists
I, 19 administrative unit assistants, and an unspecified num-
ber of building service employees A and B, the largest group
out of the 75 employed in the building services department.
Plant and operations employees earn anywhere from 9 per-
cent to 52 percent more than mental health specialists I, the
most numerous nonprofessional classification, which is a
grade 6 position.16All nonprofessional employees at McLean are subject to acommon set of personnel policies and fringe benefits. Plant
and operations employees receive the same vacation, holi-
days, time off with pay, bereavement leave, jury duty leave,
leaves of absence, medical insurance, dental insurance, lifeinsurance, business travel insurance, long-term disability cov-
erage, pension plan, and tuition reimbursement as other non-
professional employees. McLean's employee handbook ap-
plies to all nonprofessional employees. McLean's human re-
sources department advertises openings for and screens all
nonprofessional applicants. All nonprofessional employees
are subject to a uniform evaluation and disciplinary proce-
dure, although it is the individual departments which actually
do the evaluations and issue discipline, not human resources.
All new nonprofessional employees attend the same new em-
ployee orientation and patient behavior orientation and are el-
igible to attend other seminars offered to all employees. All
employees use a common entrance and have equal access to
parking areas. A child care center, credit union, cafeteria, and
recreation building are open to all employees.The record reflects certain distinctions between the oper-ation of a psychiatric hospital versus a general acute care
hospital that the Employer alleges have an impact on the role
of skilled maintenance employees and other nonprofessional
employees in a psychiatric setting. First, in addition to the
use of psychotropic medications and intensive psychotherapy
to treat patients, an important component of the treatment of
patients in a psychiatric hospital is the ``therapeutic milieu.''
A therapeutic milieu essentially connotes an environment in
which patients feel safe and understood. This includes ensur-
ing the physical safety of patients who may be suicidal or
violent. It also connotes a setting in which patients are sur-
rounded by staff who relate to them in a supportive, thera-
peutic manner.Because of concern for the physical safety of patients whomay try to hurt themselves or others, skilled maintenance
employees at a psychiatric hospital, unlike those in a general
acute care hospital, must take special precautions with their
tools and any materials they work with which may pose a
danger to patients. They must keep all tools and equipment
on their person and/or otherwise secure, particularly when
working in patient areas. The concern for patients' physical
safety applies to all nonprofessionals, who must all take care
not to allow a patient to escape from a locked unit and who
must all try to prevent patient access to common but poten-
tially harmful objects, e.g., soda cans, glass bottles, or light
bulbs which patients may use to cut themselves; linens which
patients may use to hang themselves; or scissors, knives, or
other ``sharps,'' which must be locked and counted.Because psychiatric patients may exhibit unusual behaviorand because many nonclinical nonprofessionals may come
into contact with patients, either in the course of their work
or simply moving about the campus, McLean requires all
new nonprofessional employees to attend a patient behavior
orientation. This is a one-time training session at the outset
of employment which lasts 1-1/2 hours and is taught by a
clinical nurse educator. During the training session new em-
ployees are given some basic information about mental ill-
ness and given some instructions about how to interact with
patients. Essentially they are told to respect patient privacy
and confidentiality; treat patients with respect and dignity;
keep tools and equipment secure; get a supervisor, security, 572DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
17The Employer contends in a motion to dismiss (E. Exhs. la andlb), which has not been expressly withdrawn, although it was not re-
newed in its brief, that because the Board's rules governing bargain-
ing units in health care facilities specifically exempted psychiatric
facilities from coverage, unit determinations in psychiatric facilities
continue to be governed by the disparity of interest test set forth in
St. Francis Hospital, 271 NLRB 948 (1984) (St. Francis II), underwhich separate maintenance units were routinely rejected by the
Board. The motion is denied. The proper standard for determining
appropriate bargaining units in nonacute care health facilities was
announced by the Board in the Park Manor Care Center decision,described below. Because the Park Manor decision was issued bythe Board the day before the Employer submitted its motion to dis-
miss, the Employer did not have the benefit of that decision at the
time the motion was submitted. The Employer's reliance on
Brattleboro Retreat, 1±RC±19498, a decision in which I relied onthe St. Francis II disparity-of-interest test in dismissing a petition fora technical unit in a psychiatric hospital, is similarly outdated. Short-
ly after that decision issued on April 11, 1991, the new health care
rules went into effect, Park Manor was issued, and I reconsideredmy decision in Brattleboro Retreat under the new standard an-nounced in Park Manor. Brattleboro Retreat, Case 1±RC±19742(Dismissal letter from Regional Director to counsel for Petitioneror member of the nursing staff if a patient becomes problem-atic; and share with nursing staff any personal information a
patient tells them. They are told not to discuss their personal
lives with patients; not to date patients or give out their
phone number or address; and not to give patients anythingsuch as money, matches, or cigarettes. In fact, according to
Director of Support Services Hal Shea, it is McLean's policy
to discourage plant and operations staff, as well as other non-
clinical workers, from interacting with patients. The plant
and operations employees are expected to complete their re-
pair work in a patient area as quickly as possible and get off
the unit, without getting involved with patients.The Petitioner represents bargaining units of skilled main-tenance workers at eight area hospitals, two of which have
psychiatric units. All of these skilled maintenance units are
smaller than the unit proposed by the Petitioner at McLean
and all include helper-type positions or grounds people simi-
lar to the laborers at McLean. None include cleaning, dietary,
or laundry workers. Most of these hospitals also have bar-
gaining units of nurses or service employees; one has no
other bargaining unit. There have never been any strikes or
jurisdictional disputes by employees represented by the Peti-
tioner. The only instance of picketing by Petitioner's mem-
bers was at Framingham Union Hospital for informational
purposes for 2 weeks in 1987 or 1988. There has been only
one strike by another union at one of these hospitals. That
was in the early 1980s at Lynn Hospital, and the employees
represented by the Petitioner at that hospital did not honor
the picket line. There have been instances of picketing by
other unions at these hospitals, but Petitioner's members
have never refused to cross the picket lines, nor has Peti-
tioner ever discouraged other employees from crossing a
picket line.Through the testimony of Roy Ettlinger, who has servedas an administrator in several public and private psychiatric
institutions, Mclean attempted to demonstrate that multiple
bargaining units would have a harmful effect on the thera-
peutic milieu at McLean. Because Ettlinger has managed
psychiatric facilities with multiple unions, one union, and no
unions, the Hospital claims that he is in the unique position
of being able to compare the effect on patient care of these
various bargaining unit configurations. Ettlinger worked for
several years in a managerial capacity at Marlboro Psy-
chiatric Hospital in New Jersey, a public psychiatric hospital
which had four bargaining units: a technical and maintenance
unit, a unit of other non professionals, a professional unit,
and a unit of police. He described two instances of work ju-
risdiction disputes which occurred while he was there. In one
incident, dietary and housekeeping employees who were in
different bargaining units each claimed the other classifica-
tion should clean tables. In another instance, a plumber, a
mental health worker, and a housekeeper had a dispute over
who should remove a patient's belongings from a bathroom
so that the plumber could make a repair. According to
Ettlinger, these incidents were brought up by patients in
community meetings because psychiatric patients are very
sensitive to conflicts between staff and may wonder if they
are the cause.As further evidence of the alleged dangers of multiple bar-gaining units, Ettlinger also described an incident at Marl-
boro Psychiatric Hospital involving drivers and mental health
workers, who were in different bargaining units. Patients hadbeen complaining about rudeness by the drivers, so manage-ment sought union permission to use the mental health work-
ers as drivers. The mental health workers did not seek to do
the work, nor did they object to doing it, but they refused
to take away the drivers' work unless the drivers agreed,
which the drivers did not.As another example of the potential danger posed by mul-tiple bargaining units, Ettlinger cited an instance at Marlboro
Psychiatric Hospital in which one union struck and the other
unions crossed the picket line to work. This, according toEttlinger, caused angry feelings between employees in the
different bargaining units, which disrupted and undermined
patient treatment, leading to an increase in acting-out behav-
ior and assaults by patients on other patients and staff.
Ettlinger also testified, however, that some members of the
very same bargaining unit that struck also chose to work dur-
ing the strike.Finally, Ettlinger stated that having four different bargain-ing units at Marlboro Psychiatric Hospital was detrimental
because it caused a drain on management's time and energy
to negotiate and administer four separate collective bargain-
ing agreements.Unit Determination: ConclusionThe Petitioner would limit the appropriate unit to skilledmaintenance employees employed in the plant and operations
department. The Employer contends that the unit must in-
clude all nonprofessional employees of the Employer.In 1989, after extensive hearings, the Board promulgatedat 29 CFR Sec. 103 its rule for determining appropriate bar-
gaining units in the health care industry. Under that rule,
there are eight presumptively appropriate bargaining units in
health care facilities, including a separate unit of all skilled
maintenance employees. While the rule was originally in-
tended to cover psychiatric facilities, the Board eventually
determined that the rule would apply only to acute care hos-
pitals and that bargaining unit determinations for psychiatric
hospitals and other nonacute care facilities should continue to
be made on a case-by-case basis.17In Park Manor Care 573MCLEAN HOSPITAL CORP.dated March 26, 1992). A request for review is currently pendingbefore the Board.I also reject the Employer's contention at page 77 of its post-hear-ing brief that ``by exempting psychiatric hospitals from the regula-
tions calling for a separate maintenance unit, the Board already hasdetermined that a separate maintenance unit is not appropriate for a
psychiatric hospital such as McLean.'' (Emphasis in original.) The
Board stated clearly in rulemaking that it had decided to proceed as
to psychiatric hospitals ``on a case-by-case basis'' and gave no indi-
cation whatsoever that any particular unit configuration would be
automatically precluded. 53 Fed.Reg. 33930, 284 NLRB at 1570
(1988).Center, 305 NLRB 872 (1991), the Board addressed thestandard by which the Board will determine appropriate bar-
gaining units in nonacute health care facilities. Under the
``pragmatic or empirical community of interests approach,''
set forth in Park Manor, the Board will consider backgroundinformation gathered during rulemaking and prior precedent
involving either the type of unit sought or the particular type
of health facility in dispute, as well as traditional community
of interest factors. The Board suggested that it would be
helpful to compare and contrast the work force in the unit
sought with the work force in acute care hospitals. Finally,
the Board noted in Park Manor that certain general prin-ciples set forth in the rulemaking procedure are equally ap-
plicable to unit determinations in nonacute care facilities:[I]n exercising its discretion to determine appropriateunits, the Board must steer a careful course between
two undesirable extremes: If the unit is too large, it
may be difficult to organize, and, when organized, will
contain too diversified a constituency which may gen-
erate conflicts of interest and dissatisfaction among
constituent groups, making it difficult for the union to
represent; on the other hand, if the unit is too small, it
may be costly for the employer to deal with because of
repetitious bargaining, and/or frequent strikes, jurisdic-
tional disputes and wage whipsawing, and may even be
deleterious for the union by too severely limiting its
constituency and hence its bargaining strength. [Foot-
note omitted.] The Board's goal is to find a middle-
ground position, to allocate power between labor and
management by ``striking the balance'' in the appro-
priate place, with units that are neither too large nor too
small. [Footnote omitted; 53 Fed.Reg. 33904, 284
NLRB 1534.]Id. at 5.Looking first to the Board's experience during rulemaking,I note that while the Board did receive a great deal of evi-
dence and input regarding appropriate units in psychiatric
hospitals, most of that evidence pertained to the differences
between the roles of the professionals in psychiatric versus
acute care hospitals. With regard to nonprofessionals, how-
ever, the Board did observe that there are more paraprofes-
sionals (mental health workers) in psychiatric hospitals than
in acute care hospitals and that all employees are specially
trained in relating to patients as all employees' actions have
an impact on patient treatment. 53 Fed.Reg. 33930, 284
NLRB at 1570.The Board's examination of skilled maintenance employ-ees at acute care hospitals during rulemaking resulted in a
finding that these employees constitute a discrete and distinctgroup and should be in a separate bargaining unit. The evi-dence showed that they work with highly complex and so-
phisticated systems and equipment, and that skilled mainte-
nance jobs consequently require a higher level of skill and
knowledge than is required of unskilled service, maintenance,
and clerical employees, as evidenced by higher education, li-
censing, and training requirements. Skilled maintenance em-
ployees are frequently contained within a separate depart-
ment and are not supervised by any supervisors from outsidetheir own department. While they usually share common
fringe benefits and personnel policies with other hospital per-
sonnel, skilled maintenance employees uniformly have higher
wages than service and maintenance employees. Because the
operation and maintenance of physical plant systems are the
same no matter in which industry they are performed, skilled
maintenance employees have separate labor markets and
highly mobile cross-industrial career paths, and their wage
scales are tied to those of skilled maintenance employees in
other industries rather than to wages in the health care indus-
try. Skilled maintenance workers usually have a separate in-
ternal labor market within a hospital in terms of career path,
with training programs permitting less skilled employees to
move into more highly skilled positions and virtually no
transfer of clerical or service employees into maintenance
positions. Skilled maintenance employees have unique bar-
gaining interests such as access to craft-related education and
training programs, tool supply allowances, safety equipment
and practices, and input into subcontracting. The Board
found that there is a history of separate representation of
skilled maintenance units by unions that specialize in rep-
resenting them, and that there have been few primary and
virtually no sympathy strikes in such units. Jurisdictional dis-
putes among skilled maintenance employees have been rare
and, when they do occur, occur regardless of representation
in one or several bargaining units. As for an alleged trend
toward integration of employee functions and interdiscipli-
nary teams in acute care hospitals, the Board found that such
a trend would affect only health care personnel and could
have no impact on skilled maintenance employees who oper-
ate and maintain physical plant systems. 53 Fed.Reg. 33920±
33924, 284 NLRB at 1556±1562.Turning now to prior precedent involving the appropriate-ness of separate skilled maintenance units in the health care
industry, the Board's treatment of this area prior to rule-
making led to mixed results, frequent dissents by Board
members, and criticism by various circuit courts. The Board
split three ways in the first lead case in this area, ShrinersHospitals for Crippled Children, 217 NLRB 806 (1975). InJewish Hospital of Cincinnati, 223 NLRB 614 (1976), theBoard dismissed a petition for a separate maintenance unit,
but the Board members disagreed over what test to apply to
decide the appropriateness of health care maintenance units.
In St. Vincent's Hospital, 223 NLRB 638 (1976), decided onthe same day as Jewish Hospital of Cincinnati, a majorityagreed that a separate maintenance unit was appropriate, but
relied on four different rationales. A new standard was estab-
lished in Allegheny General Hospital, 239 NLRB 872(1978), enforcement denied 608 F.2d 965 (3d Cir. 1979), in
which the Board began to apply the same test used to ana-
lyze maintenance units in unorganized plants in the industrial
sector. Under that standard, the issue is essentially whether
the petitioned-for employees are an ``identifiable group with 574DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
a community of interest that is sufficiently separate or dis-tinct from the other unrepresented service and maintenance
employees to warrant separate representation.'' Id. at 878.
Applying traditional community of interest factors to the
facts in Allegheny Hospital, the Board found that the mainte-nance employees should be granted their own unit. This ap-
proach was also criticized by the courts, however, and the
Board's opinions in this area were characterized by one court
as being in a state of ``disarray.'' Long Island College Hos-pital v. NLRB, 566 F.2d 833, 843±-844 (2d Cir. 1977), cert.denied 435 U.S. 996 (1978).In 1982, in response to judicial criticism that the Boardhad not given due regard to Congressional concern over
undue proliferation of bargaining units in the health care in-
dustry, the Board attempted to clarify its approach in St.Francis Hospital, 265 NLRB 1025 (St. Francis I). In St.Francis I the Board announced that it would begin each unitdetermination in health care cases with a maximum of seven
potentially appropriate bargaining units, including a separate
maintenance unit, and would thereafter apply the traditional
community of interest factors to determine in each case if
separate representation was or was not warranted. Under that
test, the Board approved a separate maintenance unit in St.Francis I. That approach was abandoned by the Board 2years later in St. Francis Hospital, 271 NLRB 948 (1984)(St. Francis II), in which it held that the ``disparity of inter-ests'' test better met Congressional concern over undue pro-
liferation. Under that analysis, sharper than usual differences
between the requested group and an overall professional or
nonprofessional unit are required in a health care facility in
order to justify separate representation, and the Board con-
cluded that the requested maintenance unit at St. FrancisHospital was not sufficiently distinct to permit separate rep-resentation. Finally, after St. Francis II was severely criti-cized by several circuit courts, the Board decided to engage
in rulemaking to make an informed judgment as to appro-
priate bargaining unit configurations in the health care indus-
try, but to process all petitions under the St. Francis II dis-parity of interests test pending issuance of a final rule. St.Vincent Hospital, 285 NLRB 365 (1987). Applying that anal-ysis in St. Francis Hospital, 286 NLRB 1305 (1987) (St.Francis III), the Board held that a separate maintenance unitwas not appropriate under the particular facts of that case.
During rulemaking, however, the Board observed with regard
to St. Francis III that, based on the evidence obtained duringrulemaking, it is unlikely that the Board would reach the
same result. 53 Fed.Reg. 33923, 284 NLRB at 1561.I conclude that the case law regarding skilled maintenanceunits in acute care hospitals prior to rulemaking is too mixed
to provide much guidance in this case. As the Board itself
noted in rulemaking, ``Board Members could agree neither
on the general test to apply, nor on the correct results in par-
ticular cases.'' 52 Fed.Reg. 25143, 284 NLRB at 1517
(1987).As for skilled maintenance units in psychiatric hospitals,the only Board decision is a 1978 case involving this same
employer. In McLean Hospital, 234 NLRB 424 (1978), thePetitioner sought to represent a unit of approximately 48
craftsmen and their related helpers and apprentices in
McLean's plant and operations department; the Employer
contended that only a unit of service and maintenance em-
ployees would be appropriate. Finding that the plant and op-erations employees shared a community of interest suffi-ciently distinct to warrant separate representation, the Board
noted that they were more highly skilled and consequently
higher paid than the service employees, with many of the
plant and operations positions requiring a license, a three- to
4-year formal apprenticeship, and or equivalent on-the-job
training. The Board observed that the plant and operations
craftsmen spent 80 to 95 percent of their time exercising the
skills of their trade throughout the hospital complex, and that
although they had frequent daily contacts with service em-
ployees while performing repair work throughout the
grounds, service employees in other departments rarely as-
sisted them in the performance of their duties, and that such
contacts did not constitute integration of the service and
maintenance operations. The Board also noted that super-
vision of plant and operations employees was separate, that
only plant and operations employees reported to the complex
of craft shops, that the plant and operations department main-
tained a policy of intradepartmental job progression, with la-
borers being the principal candidates for promotion to ap-
prenticeships in the skilled trades, and that there were few
transfers between the plant and operations and service de-
partments.After considering background information gathered duringrulemaking, prior precedent, and traditional community of in-terest factors, I conclude that the petitioned-for unit of skilled
maintenance employees is appropriate. Although all non-
professional employees at McLean have certain working con-
ditions, personnel policies, and benefits in common, the
skilled maintenance workers share certain working condi-
tions, interests, and benefits which distinguish them suffi-
ciently from the remaining nonprofessionals to warrant sepa-
rate collective bargaining. In this regard, the role of the em-
ployees in the plant and operations department has not
changed significantly since 1978 when the Board found those
employees to constitute an appropriate unit. Thus, I find that
the skilled maintenance employees, who operate complex
equipment and systems and in many cases must be licensed
and/or have completed a three to 4 year apprenticeship in
their trade, are generally more highly skilled and trained than
the other non professionals, whose positions generally require
only a high school education. They are, as a group, generally
higher paid than the vast majority of the remaining non-
professionals. Plant and operations employees are still super-
vised separately by the managers of the plant and operations
department and the various shop foremen, who supervise no
nonplant and operations employees. The Employer contends
that because of the reorganization of the plant and operations
department into the ``support services'' group under Director
of Support Services Hal Shea along with building and laun-
dry services, dietetics, environmental health and safety, and
security services, that the nonprofessionals in those depart-
ments now share common supervision which did not exist in
1978. I do not, however, consider a common supervisor three
to four levels up in the chain of command to be significant.
Omni International Hotel, 283 NLRB 475 (1987) (Petitioned-for unit of maintenance employees appropriate where they
have separate immediate supervision, notwithstanding the
fact that they are jointly supervised at a higher level with
other employees.) In any event, the vast majority of the other
nonprofessionals are outside of support services and do not 575MCLEAN HOSPITAL CORP.18I note that such coordination as does exist among the depart-ments headed by Director of Support Services Harold Shea is not
unique to psychiatric hospitals, as Shea conceded that it was also his
mission in his previous post at an acute care hospital to create a
team approach among similar departments.19The Employer's posthearing brief refers to Brattleboro Retreatonly as a psychiatric hospital, omitting mention of the fact that the
facility had two components, a psychiatric hospital and a nursing
home. Thus, the Employer's quotation from my decision, ``[t]he les-
sons regarding psychiatric hospitals ... that caused the Board to

exclude them from the rule applicable to acute care hospitals are ex-
emplified by the Employer'' (Employer's brief at 102) should read,
``[t]he lessons regarding psychiatric hospitals and nursing homes.''Brattleboro II at 4 (emphasis added.). In the decision I discussed theBoard's observations in rulemaking that there is generally less diver-sity among technical and service employees, greater overlap of func-
tions and greater work contact among nonprofessional employees in
nursing homes as opposed to acute care hospitals, and I found those
observations to be true at Brattleboro Retreat. Thus, Brattleboro Re-treat is, in part, a completely different kind of facility from McLean,and the Employer's reliance on Brattleboro II is, to that degree, mis-placed.share any common supervision with the skilled maintenanceemployees.With the exception of the incinerator operator, plant andoperations employees are the only employees who report to
the complex of maintenance shops, which contains a lunch-
room exclusively for their use. As in 1978, skilled mainte-
nance employees still spend the vast majority of their time
performing maintenance and repair work in buildings all over
the campus, which does bring them into contact with other
nonprofessional employees. With few exceptions, however,
these contacts are incidental and generally limited to check-
ing in and out of work sites. With the exception of emer-
gency snow and debris removal, there are no situations
where plant and operations employees are actually assisted
by nonskilled maintenance employees in the performance of
their duties.18As in 1978, plant and operations employeesstill work independently at jobsites, using the skills of their
trade in the performance of their repair and maintenance du-
ties, and they are not functionally integrated with the other
nonprofessional employees.The plant and operations department's policy ofintradepartmental job progression noted by the Board in 1978
is still in place, with many candidates for apprenticeships
coming from the ranks of the laborers. There have been no
transfers of plant and operations employees to other depart-
ments. Relatively few employees have transferred in to plant
and operations from other departments, and those transfers
have been to entry level positions. Furthermore, the last such
transfer was in 1987.I also note the striking similarity between the skilled main-tenance workforce in acute care hospitals, as described in the
rulemaking process, and the skilled maintenance workforce at
McLean. Both are highly skilled, as evidenced by licensing
and training requirements, more highly paid on average than
the remaining nonprofessionals, and separately supervised.
Like the skilled craftsmen at acute care hospitals, skilled
maintenance workers at McLean have unique bargaining in-
terests such as safety issues, tool supply allowances, reim-
bursement for license fees, and access to craft-related train-
ing programs which are not shared by the other
nonprofesssionals. I also note that because the mental health
specialists, by far the largest classification of nonprofes-
sionals, and many of the nonprofessional employees in the
dietary department work evening, night, and weekend shifts,
they have bargaining interests different from the skilled
maintenance employees, who, with the exception of mechan-
ics, work day shifts only.The Employer argues that this case is analogous toBrattleboro Retreat, Case 1±RC±19742, (Dismissal letterfrom Regional Director to Counsel for Petitioner, March 26,
1992) (``Brattleboro II'') in which, using the Park Manoranalysis, I ``rejected a union's petition to divide the non-
professional employees in a psychiatric hospital into multiple
units.'' Employer's post-hearing brief at 100. In BrattleboroII I did reject the petitioned-for unit of technical employeesin favor of an all nonprofessional unit. I did not conclude,however, as the Employer suggests, ``that multiple non-professional bargaining units would be inappropriate in a
psychiatric hospital.'' Id. Rather I found that carving out a
separate unit of technical employees at that particular facility,
which consisted of both a psychiatric hospital and a nursinghome,19would be inappropriate on the facts of that case,which differ from the facts of this case in many significant
respects. In Brattleboro II I found that many of the employ-ees in the petitioned-for unit, which consisted largely of
mental health workers, like many of the nontechnical, non
professional employees, needed only a high school education
and did not acquire their skills through technical schools or
colleges. Thus the qualifications, skill level, and training of
the two groups were similar, as were the wage groupings. I
found that the technical employees had important and fre-
quent work-related contact with nontechnical, nonprofes-
sional employees and shared common duties and supervision
with some of them. Unlike the acute care hospital technical
employees, or the skilled maintenance workers at Mclean,
the technicals at Brattleboro were directly involved in patient
care. The facility, while large, was relatively smaller than
McLean, and I found that the specialized staffing and lack
of contact often seen in large institutions was not present. By
contrast, McLean is a large, world-renowned, elite institution,
recently ranked as the top psychiatric hospital in the country.
With its highly sophisticated and specialized staff, McLean
bears as close a resemblance as a psychiatric facility can to
the model of an acute care hospital described by the Board.Turning to a comparison between psychiatric and acutecare hospitals, the Employer contends that psychiatric hos-
pitals are significantly different from acute care hospitals in
that, due to the nature of the severely disturbed patient popu-
lation at psychiatric facilities, all employees, even those who
are not direct care workers, may have an impact on patient
care. In this regard, all employees, including skilled mainte-
nance workers and other nonprofessionals, are required to at-
tend the patient behavior orientation and have a common
duty to maintain patient safety, take special care in inter-
actions with patients, avoid discussions of personal or job-
related issues in the presence of patients, avoid socializing
with patients, and maintain patient confidentiality. The Em-
ployer argues that because of this common duty, unique to
psychiatric hospitals, skilled maintenance workers at a psy-
chiatric facility have more in common with the other non
professionals than they do at an acute care facility. I find,
however, that this concern over nonprofessionals' potential 576DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
20I find that Ettlinger's testimony concerning these incidents wasrather vague, as he could not remember the names of the individuals
involved, the dates that they occurred, or whether a grievance was
filed over them.21I note that the plumber and the housekeeper involved in one ofthe incidents were in the same bargaining unit.22I note that the hospital management attempted to achieve thischange during the term of its collective bargaining agreement with
the union and never made a proposal during regular contract negotia-
tions to effect the change.interaction with psychiatric patients does not make the dutiesor role of the skilled maintenance workers at McLean signifi-
cantly different from that of the skilled maintenance workers
at acute care hospitals, who the Board has found constitute
an appropriate unit for bargaining. The training, which con-
sists of a one-time 1-1/2-hour orientation at the outset of em-
ployment, is minimal. The lesson imparted to nondirect care
workers, if anything, seems to be to avoid interaction with
patients, beyond being polite and courteous, a message which
is equally likely to be conveyed to skilled maintenance work-
ers at an acute care hospital. In short, the duty to keep tools
secure, to respect patient privacy and confidentiality, to re-
port unusual behavior, and to treat patients with respect and
common courtesy does not transform skilled maintenance
workers, whose primary responsibility is maintenance of the
facility's physical plant, into quasi-direct care workers who
have much in common with those nonprofessionals whose
primary responsibility is the provision of direct patient care
24 hours a day.As to Roy Ettlinger's testimony regarding work jurisdic-tion disputes between various nonprofessional employees at
Marlboro Psychiatric Hospital, I find this to be unpersuasive
evidence that a separate unit of skilled maintenance employ-ees would pose a threat to the well-being of psychiatric pa-
tients at McLean. Even assuming that the situation at a pub-
lic hospital over which the Board has no jurisdiction has any
applicability to private hospitals, and assuming that these
events occurred as described,20there is no evidence thatthese disputes were anything more than disagreements be-
tween individual employees, the kind of disputes which
could also occur between employees in the same bargaining
unit,21or, for that matter, between unorganized employees.Nor is there evidence that these minor disputes caused work
stoppages or picketing. The incident involving drivers and
mental health workers, in any event, was not a work jurisdic-
tion dispute where two unions claiming the right to perform
the same work caused disruption to hospital operations. This
was an employer seeking to make a change in the assignment
of work from one classification to another, the type of
change that an employer must typically bargain over whether
the employees involved belong to one bargaining unit or
two.22While this incident illustrates the point that having aunionized facility does impose limitations on management's
unfettered right to make unilateral changes without bargain-
ing over them, the Hospital's preference not to have to bar-
gain over such changes is not at issue here.Nor am I persuaded by Ettlinger's testimony that multipleunits pose a danger to the therapeutic milieu because of pos-
sible ill feelings created when one unit strikes and another
crosses the picket line. In the incident described by Ettlinger,
some members of the very same bargaining unit that struck
also crossed the picket line. Notwithstanding Ettlinger's testi-mony that the striking workers at Marlboro Psychiatric Hos-pital had no angry feelings toward their fellow bargaining
unit members who worked during the strike, common sense
dictates that in the event of a strike, strikers are likely to be
equally if not more angry at members of their own bargain-
ing unit who cross the picket line than at members of other
bargaining units who do so. Thus, having fewer and largerbargaining units at a psychiatric hospital will not necessarily
reduce the risk of the type of conflict described by Ettlinger.
I note, in any event, that there have never been any strikes
or jurisdictional disputes among the employees of the eight
skilled maintenance units represented by the Petitioner at
area hospitals.As for Ettlinger's assertion that it was difficult for themanagement at Marlboro Psychiatric to negotiate and admin-
ister four separate collective bargaining agreements, the
Board has already determined in its rulemaking procedure
that eight bargaining units are not excessive in an acute care
hospital, and there is no evidence to suggest that negotiating
multiple agreements would be any more difficult, time-con-
suming, or problematic for the management of psychiatric
hospitals than for that of acute care hospitals.The Employer asserts that the hearing officer committedprejudicial error in excluding Ettlinger's testimony compar-
ing psychiatric hospitals with acute care hospitals. The hear-
ing officer permitted Ettlinger to testify about his experiences
in psychiatric hospitals, but excluded his testimony with re-
spect to acute care hospitals on the ground that Ettlinger was
not qualified by virtue of his background to testify about
acute care hospitals. I concur with the hearing officer's rul-
ing that Ettlinger's experience at acute care hospitals was too
limited and dated to qualify him to provide probative testi-
mony on that subject. Ettlinger worked for one year in 1970
at Mount Sinai Medical Center in New York as an assistant
to the president where he worked on special projects such as
reducing patient waiting time in the outpatient and radiology
departments and reducing redundant paperwork in the labora-
tory. For 3 years in the early 1980s he was a part-time sur-
veyor of acute care hospitals for the Joint Commission on
Accreditation of Hospitals, where he was primarily respon-
sible for surveying dietary, maintenance, and housekeeping
departments. In 1986 he worked for 9 months as a consultant
to Massachusetts Osteopathic Hospital while setting up a
gero-psychiatric unit, where he spent some unspecified
amount of time working with other hospital departments. For
2-1/2 years in the late 1980s Ettlinger sat on the board of
trustees of the Massachusetts Hospital Association, which
primarily represents acute care hospitals, and attended Asso-
ciation meetings during which such issues as the reimburse-
ment system for general hospitals, quality assurance, and the
relationship of the medical staff to general hospitals was dis-
cussed. Ettlinger testified that he has never personally super-
vised nurses or any other types of employees in an acute care
hospital, directly or indirectly. He has never worked in pa-
tient care areas in an acute care hospital, nor has he ever
worked in or supervised a skilled maintenance department in
an acute care hospital. His service on the board of trustees
of the Hospital Association did not provide any experience
which would provide insight into the role of skilled mainte-
nance workers at an acute care hospital or their community
of interest with other nonprofessionals. The hearing officer's
ruling is affirmed. 577MCLEAN HOSPITAL CORP.The Employer contends that the hearing officer also erredin striking from the record Ettlinger's testimony concerning
the frequency of disputes between the unions at Marlboro
Psychiatric Hospital. After describing four such disputes,
Ettlinger testified that they were ``common occurrences,'' but
he was unable to recall any further examples. I affirm the
hearing officer's ruling that the testimony be stricken in light
of Ettlinger's inability to recollect any specifics.The Employer also argues that the hearing officer commit-ted prejudicial error by preventing McLean, in five instances,
from fully developing evidence relevant to this case. Specifi-
cally, the Employer complains that the hearing officer barred
as cumulative testimony by Dr. Philip Levendusky, director
of ambulatory services, regarding how the therapeutic milieucould ``break down'' to the detriment of patients, testimonyby Harold Shea, director of support services, concerning the
location of the work assignments of the public works em-
ployees, testimony by staff nurse Paula Zimmerman regard-
ing the types of psychiatric illnesses treated at McLean, testi-
mony of Michele Gougeon, associate general director forhospital operations, regarding whether a majority of plant
and operations positions and/or employees require licenses,
and testimony by Dr. Joseph Davis, assistant general director
for research administration, regarding which of McLean's re-
search labs are stand-alone labs and which are part of a larg-
er program. After reviewing the record, I concur with the
hearing officer's rulings that the above-described testimony
would have been cumulative.